TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-18-00194-CR


                               The State of Texas, Appellant

                                                v.

                                 Reynaldo Lerma, Appellee




               FROM THE 207TH DISTRICT COURT OF HAYS COUNTY
       NO. CR-15-0598, THE HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                                         ORDER


PER CURIAM

              The mandate in this cause issued by this Court on November 16, 2021, is

hereby withdrawn.

       It is so ordered on December 17, 2021.



Before Justices Goodwin, Baker, and Smith

Do Not Publish